Opinion,
Mr. Chief Justice Paxson:
The petitioner was convicted in the Oyer and Terminer of Allegheny county of the crime of murder in the second degree. Pie has entered an appeal to this court, and now asks us to admit him to bail pending said appeal. His application was denied on the first day of the present term, upon the ground that no sufficient cause appeared why we should grant it. We have now a petition on the part of his counsel asking to be heard *409upon the motion. As there is evidently a misapprehension in regard to the practice in such cases, it seems proper that we should indicate it.
The appeal is a substitute for the writ of error provided by the act of May 19, 1874, P. L. 219. That act gives a writ of error as a matter of right in all the high felonies triable exclusively in the Oyer and Terminer, and provides for the sealing of a bill of exceptions as in civil cases: “In capital offences a writ of error or certiorari shall stay execution of sentence. In all other cases such writs shall not stay or delay execution of sentence or judgment, without the special order of the Supreme Court, or a justice thereof, for that purpose; and in case of such order, the said Supreme Court, or justice, may make such order as the case requires for the custody of the defendant, or for admission to bail.”
It will be seen from the foregoing language, which we quote from the act, that while the appeal is a matter of right, and no longer requires an allocatur from this court, or one of the justices, the matter of bail pending such appeal stands upon an entirely different footing. That is not a matter of right, but rests in the discretion of this court or one of the justices thereof. The discretion is a sound one, to be exercised with care and a full knowledge of the facts. It would not be a sound or wise use of such power to admit a prisoner convicted of a high felony to bail, merely because he has taken an appeal. Such appeal, being of right, may have been taken where there is no merit in the case, and for the mere purpose of delay. It would be a disastrous interference with the proper administration of justice were all such criminals to be admitted to bail as a matter of right after conviction. The act in question does not contemplate any such result. It follows, that when we are asked to stay the execution of the sentence or judgment of the court below, we must have something before us from which we can form at least some idea of the merits of the case. When called upon to grant an allocatur in a criminal case, we require a copy of the record, with the bill of exceptions and assignments of error. If these disclose error, or a fairly debatable question, our practice is to allow an appeal, and, as a general rule, we admit the party to bail pending the appeal. The same requisites are necessary where the application is merely to ad*410mit a prisoner to bail. We must examine the record and the assignments of error to see if there is any merit in the case. If there is none, we would not be justified in suspending the sentence pending the appeal.
The application for a hearing upon this motion is denied; with leave, however, to renew the motion when we are furnished with a copy of the record, bill of exceptions, and assignments of error.